EXHIBIT 10.15

[exhibit1015restricted_image1.gif]
AMENDED AND RESTATED TICKETMASTER ENTERTAINMENT, INC.
2008 STOCK AND ANNUAL INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), made as of the __ day
of _____, 20__ (the “Grant Date”) by and between Live Nation Entertainment,
Inc., a Delaware corporation (the “Company”), and ______________ (the
“Grantee”), evidences the grant by the Company of an award of restricted stock
(the “Award”) to the Grantee on such date and the Grantee’s acceptance of the
Award in accordance with the provisions of the Amended and Restated Ticketmaster
Entertainment, Inc. 2008 Stock and Annual Incentive Plan (the “Plan”). The
Company and the Grantee agree as follows:
1.Basis for Award. This Award is made under the Plan pursuant to Section 6
thereof for service rendered or to be rendered to the Company by the Grantee,
subject to all of the terms and conditions of this Agreement, including, without
limitation, Section 4(c) hereof.
2.    Stock Awarded.
(a)    The Company hereby awards to the Grantee, in the aggregate, _____________
shares of Restricted Stock (the “Restricted Stock”) which shall be subject to
the restrictions and conditions set forth in the Plan and in this Agreement.
(b)    Shares of Restricted Stock shall be evidenced by book-entry registration
with the Company’s transfer agent, subject to such stop-transfer orders and
other terms deemed appropriate by the Compensation Committee of the Company’s
Board of Directors (the “Committee”) to reflect the restrictions applicable to
such Award. Notwithstanding the foregoing, if any certificate is issued in
respect of shares of Restricted Stock at the sole discretion of the Committee,
such certificate shall be registered in the name of Grantee and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such award, substantially in the following form:
“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON STOCK REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE
RESTRICTED STOCK AWARD AGREEMENT DATED AS OF ________, 20__, ENTERED INTO
BETWEEN THE REGISTERED OWNER AND LIVE NATION ENTERTAINMENT, INC.”
If a certificate is issued with respect to the Restricted Stock, the Committee
may require that the certificate evidencing such shares be held in custody by
the Company until the restrictions



--------------------------------------------------------------------------------



thereon shall have lapsed and that the Grantee deliver a stock power, endorsed
in blank, relating to the shares covered by such Award. At the expiration of the
restrictions, the Company shall instruct the transfer agent to release the
shares from the restrictions applicable to such Award, subject to the terms of
the Plan and applicable law or, in the event that a certificate has been issued,
redeliver to the Grantee (or his legal representative, beneficiary or heir)
share certificates for the shares deposited with it without any legend except as
otherwise provided by the Plan, this Agreement or applicable law. During the
period that the Grantee holds the shares of Restricted Stock, the Grantee shall
have the right to vote the Restricted Stock while it is subject to restriction,
but, notwithstanding any provisions of the Plan to the contrary, shall have no
right to receive dividends prior to the vesting of such shares, and shall have
no right to payment, accrual, crediting or otherwise with regard to dividends
declared or paid by the Company prior to the vesting of the applicable shares.
If the Award is forfeited in whole or in part, the Grantee will assign,
transfer, and deliver any evidence of the shares of Restricted Stock to the
Company and cooperate with the Company to reflect such forfeiture.
(c)    In addition to the forfeiture restrictions set forth herein, prior to
vesting as provided in Sections 3 and 4(a) of this Agreement, the shares of
Restricted Stock may not be sold, assigned, transferred, hypothecated, pledged
or otherwise alienated (collectively a “Transfer”) by the Grantee and any such
Transfer or attempted Transfer, whether voluntary or involuntary, and if
involuntary whether by process of law in any civil or criminal suit, action or
proceeding, whether in the nature of an insolvency or bankruptcy proceeding or
otherwise, shall be void and of no effect.
3.    Vesting. Except as otherwise provided in this Agreement, the restrictions
described in Section 2 of this Agreement will lapse at such times and on such
dates (each, a “Vesting Date”) as are prescribed by the terms of the grant;
provided, that, the Grantee is still employed or performing services for the
Company on each such Vesting Date. In the event of the Grantee’s termination of
employment or service prior to the date that all of the Restricted Stock is
vested, except as otherwise provided in this Agreement, all Restricted Stock
still subject to restriction shall be forfeited.
(a)    If the Grantee’s termination of employment or service is due to death and
such death occurs prior to the date that all of the Restricted Stock is vested,
all restrictions will lapse with respect to 100% of the Restricted Stock still
subject to restriction on the date of death.
(b)    If the Grantee’s termination of employment or service is due to
Disability (as defined in herein) or Retirement (as defined herein) and such
Disability or Retirement, as the case may be, occurs prior to the date that all
of the Restricted Stock is vested, the Grantee shall be treated, for purposes of
this Agreement only, as if his/her employment or service continued with the
Company until the date that all restrictions on the Restricted Stock have lapsed
(the “Extension Period”) and such Restricted Stock will vest in accordance with
the schedule set forth herein; provided, that, if the Grantee dies during the
Extension Period and the Restricted Stock has not been forfeited in accordance
with Section 4(c), all restrictions will lapse with respect to 100% of the
Restricted Stock still subject to restriction on the date of death. “Disability”
shall mean (i) if the Grantee’s employment with the Company is subject to the
terms of an

    -2-



--------------------------------------------------------------------------------



employment or other service agreement between such Grantee and the Company,
which agreement includes a definition of “Disability”, the term “Disability”
shall have the meaning set forth in such agreement during the period that such
agreement remains in effect; and (ii) in all other cases, the term “Disability”
shall mean a physical or mental infirmity which impairs the Grantee’s ability to
perform substantially his or her duties for a period of one hundred eighty (180)
consecutive days. “Retirement” shall mean the Grantee’s resignation from the
Company on or after the date on which the sum of his/her (i) full years of age
(measured as of his/her last birthday preceding the date of termination of
employment or service) and (ii) full years of service with the Company (or any
parent or subsidiary) measured from his date of hire (or re-hire, if later), is
equal at least seventy (70); provided, that, the Grantee must have attained at
least the age of sixty (60) and completed at least five (5) full years of
service with the Company (or any parent or subsidiary) prior to the date of
his/her resignation. Any disputes relating to whether the Grantee is eligible
for Retirement under this Agreement, including, without limitation, his years’
of service, shall be settled by the Committee in its sole discretion.
(c)    If the Grantee’s termination of employment or service is for any other
reason and such termination occurs prior to the date that all of the Restricted
Stock is vested, the Restricted Stock still subject to restriction shall
automatically be forfeited upon such cessation of employment or services.
(d)    The terms “Disability” and “Retirement” are used herein with the
respective meanings for such terms set forth herein, notwithstanding that
different definitions for such terms may be set forth in the Plan. The term
“Company” as used in this Agreement with reference to employment or service of
the Grantee shall include the Company and its parent and subsidiaries, as
appropriate.
4.    Special Rules.
(a)    Change in Control. In the event of a Change in Control, the restrictions
described in Sections 2 and 3 of this Agreement will lapse with respect to 100%
of the Restricted Stock still subject to restriction. For the purposes hereof,
the term “Change in Control” shall mean a transaction or series of transactions
which constitutes an “Exchange Transaction” (as defined in the Live Nation
Entertainment, Inc. 2005 Stock Incentive Plan, as amended and/or restated from
time to time (the “LN Plan”)) or such other event involving a change in
ownership or control of the business or assets of the Company as its Board of
Directors, acting in its discretion, may determine.
(b)    Capital Changes, Reorganization or Sale of the Company. The provisions of
Section 11 of the LN Plan are hereby incorporated into this Agreement, mutatis
mutandis, as if fully set forth herein. To the extent that any provision of the
Plan is inconsistent with, or contrary to, this Section 4 and Section 11 of the
LN Plan, then the provision set forth in this Section 4 and Section 11 of the LN
Plan shall govern this Agreement and the Award in all respects.
(c)    Forfeiture.

    -3-



--------------------------------------------------------------------------------



(i)    Notwithstanding the provisions of Section 3 of this Agreement and any
other provision of this Agreement or the Plan to the contrary, if it is
determined by the Committee that prior to the date that all of the Restricted
Stock is vested (whether or not during the Extension Period), the Grantee
engaged (or is engaging in) any activity that is harmful to the business or
reputation of the Company (or any parent or subsidiary), including, without
limitation, any “Competitive Activity” (as defined below) or conduct prejudicial
to or in conflict with the Company (or any parent or subsidiary) or any material
breach of a contractual obligation to the Company (or any parent or subsidiary)
(collectively, “Prohibited Acts”), then, upon such determination by the
Committee, all Restricted Stock granted to the Grantee under this Agreement
which is still subject to restriction shall be cancelled and forfeited.
(ii)    Notwithstanding any other provision of this Agreement or the Plan to the
contrary, if it is determined by the Committee that the Grantee engaged (or is
engaging in) any Prohibited Act where such Prohibited Act occurred or is
occurring within the one (1) year period immediately following the vesting of
any Restricted Stock under this Agreement (including, without limitation,
vesting that occurs by application of Section 3(b) of this Agreement), the
Grantee agrees that he/she will repay to the Company any gain realized on the
vesting of such Restricted Stock (such gain to be valued as of the relevant
Vesting Date(s) based on the fair market value of the Restricted Stock on the
relevant Vesting Date(s) over the purchase price paid, if any, of such stock).
Such repayment obligation will be effective as of the date specified by the
Committee. Any repayment obligation must be satisfied in cash or, if permitted
in the sole discretion of the Committee, in shares of Common Stock having a fair
market value equal the value of the Restricted Stock on the relevant Vesting
Date(s). The Company is specifically authorized to off-set and deduct from any
other payments, if any, including, without limitation, wages, salary or bonus,
that it may own the Grantee to secure the repayment obligations herein
contained.
(iii)    The determination of whether the Grantee has engaged in a Prohibited
Act shall be determined by the Committee in good faith and in its sole
discretion.
(iv)    The provisions of this Section 4(c) shall have no effect following a
Change in Control.
(v)    For purposes of this Agreement, the term “Competitive Activity” shall
mean the Grantee, without the prior written permission of the Committee, any
where in the world where the Company (or any parent or subsidiary) engages in
business, directly or indirectly, (A) entering into the employ of or rendering
any services to any person, entity or organization engaged in a business which
is directly or indirectly related to the businesses of the Company or any parent
or subsidiary (“Competitive Business”) or (B) becoming associated with or
interested in any Competitive Business as an individual, partner, shareholder,
creditor, director, officer, principal, agent, employee, trustee, consultant,
advisor or in any other relationship or capacity other than ownership of passive
investments not exceeding 1% of the vote or value of such Competitive Business.
5.    Compliance with Laws and Exchange Requirements. The issuance and transfer
of any shares of Common Stock shall be subject to compliance by the Company and
the Grantee

    -4-



--------------------------------------------------------------------------------



with all applicable requirements of securities laws and with all applicable
requirements of any stock exchange on which the shares may be listed at the time
of such issuance or transfer. The Grantee understands that the Company is under
no obligation to register or qualify the shares of Common Stock with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.
6.    Tax Withholding.
(a)    The Grantee agrees that, subject to clause 6(b) below, no later than the
date as of which the restrictions on the Restricted Stock shall lapse with
respect to all or any of the Restricted Stock covered by this Agreement, the
Grantee shall pay to the Company (in cash or to the extent permitted by the
Committee in its sole discretion, shares of Common Stock held by the Grantee
whose fair market value is equal to the amount of the Grantee’s tax withholding
liability) any federal, state or local taxes of any kind required by law to be
withheld, if any, with respect to the Restricted Stock for which the
restrictions shall lapse. The Company or its subsidiaries shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Grantee any federal, state or local taxes of any kind
required by law to be withheld with respect to the shares of Restricted Stock.
The Company may refuse to instruct the transfer agent to release the shares of
Common Stock or redeliver share certificates if the Grantee fails to comply with
any withholding obligation.
(b)    If the Grantee properly elects, within thirty (30) days of the Grant
Date, to include in gross income for federal income tax purposes an amount equal
to the fair market value as of the Grant Date of the Restricted Stock granted
hereunder pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended, the Grantee shall pay to the Company, or make other arrangements
satisfactory to the Committee to pay to the Company, any federal, state or local
taxes required to be withheld with respect to such shares. If the Grantee fails
to make such payments, the Company or its affiliates shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Grantee any federal, state or local taxes of any kind
required by law to be withheld with respect to such shares. The Company may
refuse to instruct the transfer agent to release the shares or redeliver share
certificates if Grantee fails to comply with any withholding obligation.
7.    Limitation of Rights. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to the continuation of his employment or
service with the Company, or interfere in any way with the right of the Company
at any time to terminate such employment or other service or to increase or
decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Grantee’s employment or other service.
8.    Representations and Warranties of Grantee. The Grantee represents and
warrants to the Company that:
(a)    Agrees to Terms of the Plan. The Grantee has received a copy of the Plan
and the Prospectus prepared pursuant to the Form S-8 Registration Statement
relating to the Plan and has read and understands the terms of the Plan, this
Agreement and the Prospectus, and agrees to be bound by their terms and
conditions. The Grantee acknowledges that there may be

    -5-



--------------------------------------------------------------------------------



adverse tax consequences upon the vesting of Restricted Stock or disposition of
the shares once vested, and that the Grantee should consult a tax adviser prior
to such time.
(b)    Cooperation. The Grantee agrees to sign such additional documentation as
may reasonably be required from time to time by the Company.
9.    Incorporation of Plan by Reference. The award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Award shall be interpreted in accordance with the Plan; provided, however,
that to the extent that any provision of the LN Plan that has also been
incorporated into this Agreement is inconsistent with, or contrary to, any
provision of the Plan, then the Award shall instead be interpreted in accordance
with such provision of the LN Plan. The Committee shall interpret and construe
the Plan and this Agreement and its interpretations and determinations shall be
conclusive and binding on the parties hereto and any other person claiming an
interest hereunder, with respect to any issue arising hereunder or thereunder.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, this Agreement shall govern and
control. All capitalized terms not defined herein shall have the meaning
ascribed to them as set forth in the Plan, other than terms which are defined in
any provision of the LN Plan incorporated into this Agreement.
10.    Governing Law. This Agreement and the rights of all persons claiming
under this Agreement shall be governed by the laws of the State of Delaware,
without giving effect to conflicts of laws principles thereof.
11.    Miscellaneous. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

    -6-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.


LIVE NATION ENTERTAINMENT, INC.






Grantee:                     By:                  
Name:
Title:

    -7-

